FILE
        IN CLERKS OFFICE
IUPRS.4F. C()URT, STATE OF WASI•tcmlN



m;r~~t2~9CHIEF JUS riCE                                           Ron   a .
                                                                  ~upreme Court Clerk



    IN THE SUPREME COURT OF THE STATE OF WASHINGTON




TIMOTHY WEIDERT, individually and
L.W. WEIDERT FARMS, INC., a
Washington corporation,
                             Respondents,                 NO. 8 8 2 9 3-2

               v.
JERALD A. HANSON, d/b/a WALLA                               ENBANC
WALLA INSURANCE SERVICES, and
JERALD and JANE DOE HANSON,
husband and wife,                                Filed:         SEP l ~ 2013
                             Defendants,
PRODUCERS AGRICULTURE
INSURANCE COMPANY,
                             Petitioner.


               PER CURIAM-A superior court purporting to act in equity refused to
compel arbitration pursuant to a valid arbitration clause in a federally mandated crop
insurance contract. The Court of Appeals affirmed. Weidert v. Hanson, 172 Wn. App.
106, 288 P.3d 1165 (2012). For the reasons discussed below, we grant review and
reverse.
                Through a private agent, Tim Weidert and L.W. Weidert Farms
(collectively Weidert) bought a multiperil crop insurance policy for the 2009 crop
year. The policy was issued by Producers Agriculture Insurance Company and
No. 88293-2                                                                         PAGE2


reinsured by the Federal Crop Insurance Corporation as established by the Federal
Crop Insurance Act, 7 U.S.C. § 1501. Policies issued under the federal act are subject
to federal regulations governing the terms, issuance, and sales of such policies.
           The standard policy issued to Weidert expressly provided that any
disagreement over a determination made by the insurer was to be resolved through
arbitration, and that if the insured failed to either initiate arbitration or complete the
arbitration process, judicial review would not be available. Weidert suffered a loss
from drought and sued the private insurance agent, alleging that the agent
misrepresented the amount of insurance coverage available. Weidert had also initiated
arbitration with Producers Agriculture but failed to complete the process. Weidert
then amended the complaint to name Producers Agriculture as an additional
defendant. Weidert' s basic complaint was that Producers Agriculture, after it issued
its initial estimated amount of insurance coverage available, determined that the
insured's yields had changed and lowered the amount of coverage available.
According to Weidert, he overplanted on the basis of the initial information, which he
claims was negligently provided.
           After Weidert amended the complaint to add Producers Agriculture as a
defendant, Producers Agriculture moved to compel arbitration under the terms of the
federal crop insurance policy. Weidert opposed arbitration, arguing that it would
result in piecemeal litigation of the claims against the insurer and the agent. The
superior court agreed and refused to compel arbitration.
           The Court of Appeals affirmed, holding that a trial court sitting in equity
may refuse to compel arbitration under an otherwise valid arbitration clause in the
interest of judicial efficiency. Producers Agriculture petitioned for this court's review.
              An agreement to submit a controversy to arbitration is valid, enforceable,
and irrevocable "except upon a ground that exists at law or m equity for the
No. 88293-2                                                                     PAGE3



revocation of a contract." RCW 7.04A.060(1). The Federal Arbitration Act provides
the same. See 9 U.S.C. § 2 (an agreement in writing to submit a controversy to
arbitration arising out of a contract evidencing a transaction involving commerce shall
be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in
equity for the revocation of any contract). The term "'as exist at law or in equity"'
refers to general contract defenses such as fraud, duress, or unconscionability, which
may be applied to invalidate arbitration agreements without violating the federal
arbitration mandate. Satomi Owners Ass'n v. Satomi, LLC, 167 Wn.2d 781, 813-14,
225 P.3d 213 (2009) (emphasis omitted) (quoting 9 U.S.C. § 2). Washington law
provides substantially the same. Saleemi v. Doctor's Assocs., Inc., 176 Wn.2d 368,
376, 292 P.3d 108 (2013); McKee v. AT&T Corp., 164 Wn.2d 372, 383, 191 P.3d 845
(2008) (general contract defenses such as unconscionability may invalidate an
arbitration agreement). There is no support for the notion that a court may ignore an
otherwise valid arbitration agreement on equitable grounds.
           The arbitration clause here is federally mandated. Crop insurance is
underwritten by the Federal Crop Insurance Corporation. See 7 C.P.R. § 457.8
(required insurance policy). The federal regulation specifically requires arbitration of
disputes arising under the policy. We agree with Producers Agriculture that the
Federal Arbitration Act prohibits a state court from ignoring a valid federally
mandated arbitration clause on equitable grounds.
              We therefore grant the petition for review, reverse the Court of Appeals,
and remand to the superior court for further proceedings consistent with this opinion.